Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 3-13 and 15-20 are presented for examination. Applicant filed an amendment on 3/9/22 amending claims 1, 3-5, 9-10, 13, and 15-18 and cancelling claim 2. After careful consideration of Applicant’s remarks, the examiner has maintained the grounds of rejection of claims 1, 3-13 and 15-20 based on 35 U.S.C. 101, the grounds of rejections of claims 1, 3, 6-7, 13 and 15-16 based on 35 U.S.C. 102(a)(1) and the grounds of rejection of claim 8 based on 35 U.S.C. 103 in the instant office action as set forth in detail below.

Response to Arguments
	The applicant argues that claim 1 is not directed to an abstract idea because the process of establishing the three-dimensional diagram of the target workpiece must be performed by using/in a computer and cannot be performed mentally and the process of generating a mathematical model of each target ruled surface according to each target ruled surface require to obtain the coordinates of each of the points of the target ruled surface and the process requires a huge quantity of data to be processed and human brain has no capability to process such a huge quantity of data, the examiner respectfully disagrees. First, the specification does not provide support for “huge quantity of data to be processed” in order to generate a mathematical model of each target ruled surface, a mathematical model of target ruled surface can be as simple as any geometric curve, which a user can definitely derived mentally, second, claim 1 recites “acquiring each target ruled surface in a three-dimensional diagram”, while it is true that the human mind cannot “acquire” each target ruled surface in a three-dimensional diagram, wherein the three-dimensional diagram of the target workpiece to be machined is used in a Computer Aided Manufacturing software, the limitation “acquiring each target ruled surface in a three-dimensional diagram of a target workpiece to be machined, wherein the three-dimensional diagram of the target workpiece to be machined is used in a Computer Aided Manufacturing software” represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the calaculating and determining). Thus “acquiring each target ruled surface in a three-dimensional diagram of a target workpiece to be machined, wherein the three-dimensional diagram of the target workpiece to be machined is used in a Computer Aided Manufacturing software” is insignificant extrasolution activity, see MPEP 2106.05(g), the “acquiring each target ruled surface in a three-dimensional diagram of a target workpiece to be machined, wherein the three-dimensional diagram of the target workpiece to be machined is used in a Computer Aided Manufacturing software” does not integrate the invention into a practical application because it represents mere data gathering. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, “acquiring each target ruled surface in a three-dimensional diagram of a target workpiece to be machined, wherein the three-dimensional diagram of the target workpiece to be machined is used in a Computer Aided Manufacturing software” represents collecting data that is necessary for use of the recited judicial exception (the data is used in the calculating and determining). Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. Therefore, the 35 U.S.C. 101 rejection of claims 1, 3-13 and 15-20 have been maintained.
	The applicant argues that the models in DeSimone are not “mathematical model of each target ruled surface” as claimed in claim 1, the examiner respectfully disagrees. DeSimone discloses “Blocks 414-420 depict acts for creating simplified machining path CAM surfaces for spanning faces or surfaces of an object to be manufactured from a workpiece. As discussed below, the simplified machining path CAM surfaces are representative of a machining path of a cutting beam of a tool (e.g., a beam of a waterjet cutting apparatus) that passes through a workpiece. At 414, the CAD/CAM system may create an unbounded surface that is coplanar with a spanning face (e.g., the front face 506 of the CAD solid model 500). At 416, the CAD/CAM system may clip the unbounded surface on the left and right sides by end cut lines or boundaries of the spanning face and on the top and bottom by the top bounding area and the bottom bounding area, respectively, to create a simplified machining path CAM surface. Resulting simplified machining path CAM surfaces 626, 628, and 630 for the spanning surfaces 506, 508, and 510, respectively, are shown in FIG. 6D” (DeSimone, [0172]) and “The simplified machining path CAM surfaces 626, 628, and 630 may be defined as “ruled surfaces.” A ruled surface is typically described by a set of points swept by a moving straight line. The straight lines themselves may be referred to as “rulings.” Since an unobstructed cutting beam of a waterjet or laser cutting system will proceed in a straight line, a ruled surface gives a natural way to define a cutting beam path for such a tool. Cutting an object having a non-ruled surface can be made to approximate the cutting of an object having a ruled surface by viewing the cutting of the non-ruled surface as cutting a series of smaller ruled surfaces” (DeSimone, [0173]). DeSimone discloses generating a model of each target ruled surface (elements 626, 628 and 630) with the CAD, Fig. 6D of DeSimone (see below) shows that the model 626, 628 and 630 are geometric shapes in CAD, it is noted that codes involving mathematic calculation must be used for the CAD to model geometric shapes, therefore, DeSimone discloses the limitation. 
    PNG
    media_image1.png
    467
    644
    media_image1.png
    Greyscale

	The applicant argues that DeSimone does not disclose the upper edge curve mathematical model and a machining vector direction constraining condition of the target ruled surface, the examiner respectfully disagrees. DeSimone discloses “FIG. 11A show example segmentation of a simplified machining path CAM surface 1100 for an object to be cut from a flat workpiece. A top edge 1102 of the simplified machining path CAM surface 1100 defines a beam entrance contour where the cutting beam 212 will enter the target material as it progresses along the desired machining path, and a bottom edge 1104 defines a beam exit contour where the cutting beam will leave the material accordingly. The PGVs are formed by using multiple lines 1106 to connect the beam entrance contour to the beam exit contour in a one to one relationship. That is, there are an equal number of segments between PGVs in both the entrance and exit contours. In some embodiments, the number of PGVs may be determined by the desired resolution of the target object to be cut. For example, a circular contour may require a large number of PGVs to optimally retain its circular shape. If the segmentation process results in too few PGVs, then the desired circle would look like a polygon after it is cut. Other factors such as the hardware kinematics or motion controller capabilities may also be considered when determining the number of required PGVs. Additionally, lead-in and lead-out PGVs may be added to the geometry (or beforehand to the geometry specified by the user) to correspond to start and finishing positions of the cutting beam. These vectors do not define the part, but describe the way the cutting beam starts and ends its cut into the workpiece” (DeSimone, [0174]), DeSimone discloses generating model comprising upper edge curve model, it is noted that codes involving mathematic calculation must be used for the CAD to model a curve. Therefore, DeSimone discloses the upper edge curve mathematical model, DeSimone further discloses “the extended machining path CAM surfaces may be defined as ruled surfaces segmented into a number of object or part geometry vectors (PGVs). The edges of the extended machining path CAM surfaces that are extended may be extended in the direction of the PGVs so that the upper edges of the extended machining path CAM surfaces define beam entrance contours where the cutting beam will enter the target material as it progresses along the machining path, and the bottom edges define a beam exit contour where the cutting beam will leave the material. The PGVs are formed by using multiple lines to connect the beam entrance contours to the beam exit contours in a one to one relationship. That is, there are an equal number of segments between PGVs in both the entrance and exit contours” (DeSimone, [0191]), DeSimone discloses the machining path are extended with the direction of PGVs (i.e. machining vector direction constraining condition of the target ruled surface). Therefore, DeSimone discloses the limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1, 3-13 and 15-20 are directed to an abstract idea. Under Step 1, claims 1-20 are either apparatus, method or an article of manufacture, using claim 15 as an illustrative example, claim recites the following “generating a mathematical model of each target ruled surface according to each target ruled surface; determining a current machining speed according to the mathematical model and preset machining process parameters; and calculating machining path data corresponding to the target ruled surface according to the current machining speed”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “generating a mathematical model of each target ruled surface according to each target ruled surface; determining a current machining speed according to the mathematical model and preset machining process parameters; and calculating machining path data corresponding to the target ruled surface according to the current machining speed” is a mental process. As described in the specification [0065]-[0073] and [0081]-[0084] of the published document US20200159187 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites “a memory” and “a processor”. The memory and the processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “acquiring each target ruled surface in a three-dimensional diagram of a target workpiece to be machined, wherein the three-dimensional diagram of the target workpiece to be machined is used in a Computer Aided Manufacturing software” represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the calaculating and determining). Thus “acquiring each target ruled surface in a three-dimensional diagram of a target workpiece to be machined” is insignificant extrasolution activity, see MPEP 2106.05(g), the “acquiring each target ruled surface in a three-dimensional diagram of a target workpiece to be machined, wherein the three-dimensional diagram of the target workpiece to be machined is used in a Computer Aided Manufacturing software” does not integrate the invention into a practical application because it represents mere data gathering. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processor and the memory are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “acquiring each target ruled surface in a three-dimensional diagram of a target workpiece to be machined, wherein the three-dimensional diagram of the target workpiece to be machined is used in a Computer Aided Manufacturing software” represents collecting data that is necessary for use of the recited judicial exception (the data is used in the calculating and determining). Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 1 is a method claim corresponds to the device claim 15, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Claim 16 is a CRM claim with 112(F) interpretation corresponds to the device claim 15, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Dependent claims 3-13 and 17-20 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7, 13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20150362914 to DeSimone et al. (hereinafter “DeSimone”).

As per claim 1, DeSimone discloses a method for generating a ruled surface machining path (DeSimone, see Fig. 4A, Fig. 4B, their corresponding paragraphs, [0172] and [0173] for a method for generating a ruled surface machining path), comprising: acquiring each target ruled surface in a three-dimensional diagram of a target workpiece to be machined, wherein the three-dimensional diagram of the target workpiece to be machined is used in a Computer Aided Manufacturing software (DeSimone, see Fig. 4A, Fig. 4B, their corresponding paragraphs, [0172] and [0173] for acquiring each target ruled surface in a three-dimensional diagram of a target workpiece to be machined), generating a mathematical model of each target ruled surface according to each target ruled surface (DeSimone, see Fig. 4A, Fig. 4B, Fig. 6D, their corresponding paragraphs, [0172] and [0173] for generating a mathematical model of each target ruled surface according to each target ruled surface), determining a current machining speed according to the mathematical model and preset machining process parameters (DeSimone, see [0148], Fig. 4A, Fig. 4B, their corresponding paragraphs for determining a current machining speed according to the mathematical model and preset machining process parameters), and calculating machining path data corresponding to the target ruled surface according to the current machining speed (DeSimone, see [0148], Fig. 4A, Fig. 4B, their corresponding paragraphs for determining a current machining speed according to the mathematical model and preset machining process parameters), wherein the mathematical model comprises an upper edge curve mathematical model and a machining vector direction constraining condition of the target ruled surface (DeSimone, see Fig. 4A, Fig. 4B, their corresponding paragraphs, [0140]-[0142], [0174] and [0191] for the mathematical model comprises an upper edge curve mathematical model and a machining vector direction constraining condition of the target ruled surface).

As per claim 3, the rejection of claim 2 is incorporated, DeSimone further discloses wherein the mathematical model further comprises a machining quality index (DeSimone, see [0161]), wherein the mathematical model comprises an upper edge curve mathematical model and a machining vector direction constraining condition of the target ruled surface (Desimone, see Fig. 4A, Fig. 4B, their corresponding paragraphs, [0140]-[0142], [0174] and [0191] for the mathematical model comprises an upper edge curve mathematical model and a machining vector direction constraining condition of the target ruled surface), and the mathematical model further comprises a thickness parameter of the workpiece (DeSimone, see [0161]).

As per claim 6, the rejection of claim 1 is incorporated, DeSimone further discloses determining a current machining speed parameter according to the mathematical model and the preset machining process parameters (DeSimone, see [0148], Fig. 4A, Fig. 4B, their corresponding paragraphs for determining a current machining speed according to the mathematical model and preset machining process parameters), and determining the current machining speed according to the current machining speed parameter (DeSimone, see [0148], Fig. 4A, Fig. 4B, their corresponding paragraphs).

As per claim 7, the rejection of claim 3 is incorporated, DeSimone further discloses determining a current spatial angle and an actual cutting thickness at each part of the machining path (DeSimone, see [0141] and [0161], it is noted that determining a current spatial angle and an actual cutting thickness at each part of the machining path; calculating the current machining speed according to the current spatial angle and the actual cutting thickness, the machining quality index corresponding to the target ruled surface, and the preset machining process parameters; or, calculating the current machining speed according to a current machining vector direction and the thickness parameter of the workpiece, the machining quality index corresponding to the target ruled surface, and the preset machining process parameters can be interpreted as determining a current spatial angle and an actual cutting thickness at each part of the machining path because the usage of “or” in the claim).

As per claim 13, the rejection of claim 1 is incorporated, DeSimone further discloses judging whether each target machining surface in the three-dimensional diagram of the target workpiece is a ruled surface satisfying preset process conditions; and in response to judging that the target machining surface is not a ruled surface satisfying the preset process conditions, generating a ruled surface satisfying the preset process conditions according to the target machining surface as a target ruled surface corresponding to the target machining surface (DeSimone, see Fig. 4A, Fig. 4B, Fig. 6A-Fig. 6G and their corresponding paragraphs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone, in view of US 20190086901 to Prongue.

As per claim 8, the rejection of claim 3 is incorporated, DeSimone further discloses determining a current spatial angle and an actual cutting thickness at each part of the machining path (DeSimone, see [0141] and [0161], it is noted that determining a current spatial angle and an actual cutting thickness at each part of the machining path; obtaining a first machining speed by calculating according to the current spatial angle and the actual cutting thickness, the machining quality index corresponding to the target ruled surface, and the preset machining process parameters; or, obtaining the first machining speed by calculating according to a current machining vector direction and the thickness parameter of the workpiece, the machining quality index corresponding to the target ruled surface, and the preset machining process parameters can be interpreted as determining a current spatial angle and an actual cutting thickness at each part of the machining path because the usage of “or” in the claim). DeSimone does not explicitly disclose optimizing the first machining speed according to a curvature of a path formed by the upper edge curve and the preset machining parameters to obtain the current machining speed. However, Prongue in an analogous art discloses optimizing the first machining speed according to a curvature of a path formed by the upper edge curve and the preset machining parameters to obtain the current machining speed (Prongue, see [0104] for optimizing the first machining speed according to a curvature of a path formed by the upper edge curve and the preset machining parameters to obtain the current machining speed).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Prongue into the method of DeSimone. The modification would be obvious because one of the ordinary skill in the art would want to avoid jumps or discontinuities by optimizing the first machining speed according to a curvature of a path (Prongue, see [0104]).

Allowable Subject Matter
Claims 4-5, 9-12 and 17-20 would be allowable if the 35 U.S.C. 101 rejection set forth in this Office action is overcome, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117